In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-19-00422-CV
        ___________________________

IN THE INTEREST OF A.S. AND A.M., CHILDREN



     On Appeal from the 323rd District Court
             Tarrant County, Texas
         Trial Court No. 323-107789-18


    Before Sudderth, C.J.; Gabriel and Kerr, JJ.
    Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Appellant L.M. (Father) appeals from the trial court’s order terminating his

parental rights to his daughter A.M. (Mary).1 Father argues that the evidence was

insufficient to support the three conduct grounds found by the trial court and to

support the trial court’s best-interest finding. We conclude that the evidence, which

included Father’s extensive criminal history, sufficiently supported the trial court’s

termination order. Accordingly, we affirm.

                                  I. BACKGROUND

      M.C. (Mother) had three children: A.J. (Jill), A.S. (Susan), and Mary. Susan was

born in 2008 and her father is L.S. (Sam). Mary was born in 2010. Jill was born in

2013 to Mother and E.J. (John).

      Beginning in 2008, the Department of Family and Protective Services (DFPS)

initiated seven investigations into Mother’s, Father’s, Sam’s, and John’s conduct

regarding the children.    In short, the three children were repeatedly exposed to

“instability, drug use[,] and domestic violence,” leading to the investigations.

      It is unclear when Mother’s relationship with Father began, but it is relevant

that Father was convicted in 2008 of the theft of property valued at between $1,500




      1
       We use aliases to refer to the affected children and their relatives. See Tex. R.
App. P. 9.8(b).

                                            2
and $20,000 and of possession of a prohibited weapon.2 Mary tested positive for

marijuana and opiates at her birth in 2010. Two months before Mary’s birth, Father

had been arrested for and later convicted of possession of between four ounces and

five pounds of marijuana.3 Four months after Mary’s birth, Father was arrested for

aggravated assault with a deadly weapon against Mother, Susan, and Mary. The

indictments alleged that (1) Father hit Mother with his hand, choked her, threatened

her with imminent bodily injury, and exhibited a firearm; (2) restrained and restricted

Mary’s movements by force, intimidation, or deception while using or exhibiting a

firearm; and (3) restrained and restricted Susan’s movements by force, intimidation, or

deception while using or exhibiting a firearm. Under a plea-bargain agreement with

the State, Father pleaded guilty to one count of aggravated assault with a deadly

weapon against Mother and was sentenced to ten years’ confinement on August 29,

2011.4

         Arising from this same domestic-violence conviction, Father was charged with

possession of between 4 and 200 grams of methamphetamine, unlawful possession of




       The prohibited weapon was a shotgun with a barrel length of less than
         2

eighteen inches. See Tex. Penal Code Ann. §§ 46.01(10), 46.05(a)(1)(C).

         Father pleaded guilty and was later sentenced to six months’ confinement.
         3



       Although Father pleaded guilty, he and Mother later denied that Father had
         4

pointed a gun at Mother during the assault.

                                           3
a firearm based on his 2008 felony-theft conviction, and forgery.5 For each of these

offenses, Father pleaded guilty under a plea-bargain agreement and was sentenced to

concurrent ten-year sentences. Mother brought Mary to jail once to visit Father;

Father’s mother brought Mary “several times.”

      Mother, her uncle J.C. (Uncle), her boyfriend M.J. (Boyfriend), and her three

children began living at Boyfriend’s home. Mother referred to Boyfriend as her

“sugar daddy”6 and recognized that he was not a good influence. Sam was “in and

out” of the home approximately two to three times every week but would help care

for Susan only “when he felt like it.” Mother knew that Sam also was not a good

influence. Indeed, Sam was convicted of possession of methamphetamine and of

heroin in 2019.

      On May 30, 2018, Mother was at the hospital with Susan, who had appendicitis.

The hospital contacted DFPS because Mother was acting erratically and appeared to

be using some sort of illegal drug:

      [Mother] arrived late for the [May 30, 2018] surgery and when she
      arrived, she was swaying, stumbling and unsteady on her feet. It was
      reported that [Mother’s] speech was slurred and [her] eyes were “glassy.”
      The report states that [Mother] repeatedly went to the bathroom [in
      Susan’s room] staying 25 minutes at a time and [Boyfriend] reported that
      she had cut herself while wiping, which is why she was in the bathroom.
      [Mother] left the hospital and returned at 2am. At 3 am, medical staff

      5
       Father possessed, with the intent to pass, a counterfeit fifty dollar bill.

      Mother explained that this term meant she agreed to be his girlfriend and he
      6

“would help me pay for everything.”

                                            4
      heard [Mother] screaming in the child’s bathroom. She was found sitting
      on the toilet; on the ground was a mini torch and a rag. On 5/31/18,
      [Mother] was asleep sitting up in a chair; she could not open her eyes
      and kept falling asleep and was not able to be woken up. Medical staff
      found a plastic broken jar with a mirror on the bottom that had white
      residue on it in the child’s bathroom.

It was also reported to DFPS at that time that Mother “has bipolar and

schizophrenia” but would not take medication for it. Mother later admitted that she

does not take her schizophrenia medication regularly.

      A DFPS investigator, Jessica Eastman, discovered that Boyfriend’s apartment

was covered in dog feces and vomit, that there were prescription drugs easily

accessible to the children, and that the kitchen was unsanitary. Mother repeatedly

delayed getting a drug test at DFPS’s request and when she finally complied, she

tested positive for heroin. In fact, Mother’s drug use led to her convictions for

possession of methamphetamine, heroin, and oxycodone.7          Uncle and Boyfriend

tested positive for methamphetamine. Sam tested positive for marijuana. Mary and

Jill also tested positive for methamphetamine; Susan did not. Eastman found reason

to believe that Mother provided neglectful supervision and physical care to the three

children and that Mother was physically abusive to Mary and Jill. She also found

reason to believe that Sam provided neglectful supervision and physical care to Susan.

      In July 2018, DFPS asked for an emergency removal of the children, which the

trial court ordered, and filed a petition for conservatorship and for termination of

      7
       Mother was incarcerated at the time of trial.

                                           5
Mother’s, Sam’s, and Father’s parental rights.8 At that point, the case regarding the

children was transferred to DFPS caseworker April Vaughan. Eventually, Susan and

Mary were placed in foster care in Houston with Dana Thomas, whose son had

previously dated Mother.9     Mother stated that she considers Thomas to be her

mother. Vaughn prepared service plans for Mother, Father, and Sam. Mother and

Sam did not complete any services and continued their drug use. Vaughn mailed

Father’s service plan to him in prison, but Father did not have services available. His

service plan included actions he must perform upon his release from prison, which he

expected to occur in February 2020.10 Father informed Vaughn that his brother M.M.

(Mike) would be an appropriate placement for Mary. Mike was ruled out as a

placement because he had twice been charged with assault of a family member and

once for possession of marijuana. Mike recommended no other family placements

for Mary.11


      8
        Mother initially would not identify Mary’s father, but DFPS identified Father
“[b]y looking through the prior [DFPS] history and through the register.” Eastman
was informed that Father was in jail.
      9
       John was granted permanent managing conservatorship of Jill in January 2019.
The portion of the case regarding Jill was severed into a new cause number, and she
and John are not parties to this appeal.
      10
         Because some of Father’s convictions involved a deadly weapon, his release
date is probably later.
      11
        There was some indication at trial that other family members of Father’s
offered to take Mary, but Vaughn had no knowledge that this had happened.

                                          6
       At the termination trial, Father testified that he would do “anything” for Mary

but admitted he has had little to no relationship with her. In fact, Father had twelve

opportunities to visit Mary during the time between her removal and Father’s

imprisonment, but he participated in only three. While incarcerated, Father had

completed a prerelease program that included a drug-education component. He knew

that Mary and Susan were very bonded and had been together at Thomas’s home, but

he believed it would be “easier” for both “to be right here in Fort Worth” where

Father owned a home. He contended that either Mike or his sister S.M. (Stacy) would

be a good placement for both girls until he and Mother could “get it together.”

Although Stacy is a Marine, Father did not know what would happen to Mary if Stacy

were deployed. Father believed Mike would be willing to take both girls because “that

would be the right thing to do for the parents to raise the kids”; but Mike testified that

he could only take Mary and could adopt her in the future if Father could not care for

her. Thomas had allowed Mike to see Mary, and she testified that she would continue

to do so. Thomas was also willing to let Mother and Father see Mary and Susan.

Thomas’s goal was to adopt Mary and Susan.

       Thomas testified that it would be in Mary’s and Susan’s best interest for

Mother’s, Father’s, and Sam’s parental rights to be terminated because Mary and

Susan need to be together and because she has been a constant in Mother’s and the

children’s lives.   Both Mary and Susan have improved since they have been in

Thomas’s care. Mary and Susan’s attorney ad litem stated that it would not be in their
                                            7
best interest to move out of Thomas’s home and that termination would best serve

their interest in stability. The court-appointed special advocate for the children agreed

that Father’s parental rights should be terminated.

      The trial court terminated Mother’s, Father’s, and Sam’s parental rights to Mary

and Susan.12 The trial court found that Father had violated three conduct grounds

alleged by the State in its petition: the two endangerment grounds—Section

161.001(b)(1)(D)     and     (E)—and      the    criminal-conduct      ground—Section

161.001(b)(1)(Q). Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (Q). The trial court

also found that termination of Father’s parental rights was in Mary’s best interest. Id.

§ 161.001(b)(2).    Finally, the trial court appointed DFPS as Mary’s permanent

managing conservator. Father appeals and argues that the evidence was insufficient to

support any of the conduct grounds or that termination was in Mary’s best interest.

                             II. CONDUCT GROUND

              A. SUFFICIENCY STANDARDS AND SCOPES OF REVIEW

      In his first issue, Father asserts that the evidence was legally and factually

insufficient to support any of the found conduct grounds supporting termination.13


      12
        Neither Mother nor Sam appealed the termination of their rights to Susan;
thus, that portion of the termination order is not at issue in this appeal. Mother does
not appeal the termination of her parental rights to Mary.
      13
        Although Father recites the legal-sufficiency standard, his substantive briefing
is cast only in terms of factual sufficiency. But because legal sufficiency is fairly
presented, we will address it. See Tex. R. App. P. 38.9; Horton v. Stovall, 591 S.W.3d
567, 569–70 (Tex. 2019) (per curiam).
                                           8
Although the parent–child relationship is to be protected, it may be terminated upon a

showing by clear and convincing evidence that the parent’s actions satisfy a statutory

ground justifying termination and that termination would be in the child’s best

interest. Id. §§ 161.001(b), 161.206; In re E.R., 385 S.W.3d 552, 554–55 (Tex. 2012).

Evidence is clear and convincing if it “produce[s] in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be established.”

Tex. Fam. Code Ann. § 101.007.

      In evaluating the evidence for legal sufficiency in parental-termination cases, we

determine whether the evidence is such that a fact-finder could reasonably form a

firm belief or conviction that the challenged ground for termination was proven. In re

J.P.B., 180 S.W.3d 570, 573 (Tex. 2005) (per curiam). We review all the evidence in

the light most favorable to the finding and judgment and resolve any disputed facts in

favor of the finding if a reasonable fact-finder could have done so. Id.

      When the factual sufficiency of the evidence is challenged, we again review the

entire record in the light most favorable to the finding, giving due deference to the

fact-finder’s findings, and may not supplant the judgment with our own. In re A.B.,

437 S.W.3d 498, 500 (Tex. 2014). We are to weigh the disputed evidence against the

evidence supporting the challenged finding. See In re A.C., 560 S.W.3d 624, 630 (Tex.

2018). Evidence is factually insufficient if the disputed evidence that a reasonable

fact-finder could not have credited in favor of the finding is so significant that the

fact-finder could not reasonably have formed a firm belief or conviction that the
                                           9
parent violated a conduct provision of Section 161.001(b)(1) or that the termination

of the parent–child relationship would be in the children’s best interest. In re J.F.C.,

96 S.W.3d 256, 266 (Tex. 2002).

      Clear and convincing evidence of one pleaded conduct ground is sufficient to

support a termination decision if coupled with sufficient best-interest evidence. See In

re A.V., 113 S.W.3d 355, 362 (Tex. 2003); In re D.M., 58 S.W.3d 801, 813 (Tex.

App.—Fort Worth 2001, no pet.). But if one of the pleaded and found conduct

grounds is based on endangerment—Section 161.001(b)(1)(D) or (E)—we are

required to fully address that ground, if presented on appeal, based on the future

collateral consequences of such a finding. See In re N.G., 577 S.W.3d 230, 234–37

(Tex. 2019) (per curiam); see also Tex. Fam. Code Ann. § 161.001(b)(1)(M) (allowing

termination of parent’s parental rights if such rights to another child had been

terminated under Section 161.001(b)(1)(D) or (E)).

              B. APPLICATION OF STANDARD TO RECORD EVIDENCE

      Section 161.001(b)(1)(D) allows the termination of parental rights if, before the

children were removed, the parent knowingly placed or allowed the child to remain in

conditions or surroundings that endangered the physical or emotional well-being of

the child. Tex. Fam. Code Ann. § 161.001(b)(1)(D); In re J.R., 171 S.W.3d 558, 569

(Tex. App.—Houston [14th Dist.] 2005, no pet.) (op. on reh’g). This subsection

requires a showing that the child’s environment—the child’s living conditions along

with the conduct of parents or others in the home—endangered her physical or
                                          10
emotional health. See In re M.C., 917 S.W.2d 268, 269 (Tex. 1996) (per curiam); In re

S.R., 452 S.W.3d 351, 360 (Tex. App.—Houston [14th Dist.] 2014, pet. denied) (citing

In re W.S., 899 S.W.2d 772, 776 (Tex. App.—Fort Worth 1995, no writ)).

Endangerment occurs when the child’s environment creates a potential for danger

that the parent is aware of but consciously disregards. See S.R., 452 S.W.3d at 360.

Any danger to a child’s well-being may be implied from a parent’s conduct, and

conduct that subjects a child to a life of uncertainty and instability endangers that

child. Id. Finally, evidence of criminal conduct (including drug-related conduct),

convictions, imprisonment, and a propensity for violence (including domestic

violence) are relevant when reviewing whether a parent had an awareness of an

environment sufficient to show endangerment under Section 161.001(b)(1)(D). In re

A.M., No. 02-19-00023-CV, 2019 WL 3334420, at *9 (Tex. App.—Fort Worth July

25, 2019, no pet.) (mem. op.); S.R., 452 S.W.3d at 360–61; In re A.A.L.A., No. 14-15-

00265-CV, 2015 WL 5437100, at *6 (Tex. App.—Houston [14th Dist.] Sept. 15, 2015,

no pet.) (mem. op.).

      We first address Father’s argument that because Eastman testified that Father

was a “non-offending parent,” DFPS judicially admitted that Father did not violate

Section 161.001(b)(1)(D). Eastman was assigned to investigate the threshold issue of

whether the children’s living conditions warranted their emergency removal from the

home. Because Father was in prison and not living in Boyfriend’s home at that time,

he was not a part of this preliminary investigation. Once the children were removed
                                         11
from the home, Vaughn shepherded the case to determine whether DFPS should seek

termination or whether reunification was possible. Eastman was not involved in the

determination of Father’s conduct under Section 161.001(b)(1)(D).         Accordingly,

Eastman’s testimony could not have been a judicial admission by DFPS that Father’s

parental rights could not be terminated because he had not “offended” Section

161.001(b)(1).

      Shortly before Mary’s birth in 2010, Father was arrested for possession of

between four ounces and five pounds of marijuana. When Mary was born, she tested

positive for marijuana and opiates. Four months later, Father pointed a gun at

Mother, hit her in the face, and choked her. It was also alleged that he assaulted Mary

and Susan during the same incident. Father pleaded guilty to aggravated assault with a

deadly weapon against Mother and was sentenced to ten years’ confinement. At the

same time, Father also pleaded guilty to possession of methamphetamine, unlawful

possession of a weapon, and forgery, receiving a concurrent ten-year sentence for

each offense. He was in prison for these offenses at the time the children were

removed from Mother’s care. And Father had a prior criminal history from 2008—a

conviction for theft of property valued at between $1,500 and $20,000 and a

conviction for possession of a prohibited weapon.

      Father suggests that too much time has passed between his criminal behavior in

2010 and the children’s removal in 2018 to link Mary’s endangering environment to

his conduct. But Father’s conduct before Mary was born and throughout her life may
                                          12
be considered, including the fact that his own criminal behavior led to his absence

from Mary’s life and the fact that there is no evidence Father attempted to make

arrangements for Mary’s safety while he has been imprisoned. See J.G. v. Tex. Dep’t of

Family & Protective Servs., No. 03-19-00447-CV, 2019 WL 6520022, at *4 (Tex. App.—

Austin Dec. 4, 2019, no pet.) (“[Father] contends too much time has passed for [his

past criminal actions] to be relevant. We reject this argument because the trier of fact

is entitled to consider the parent’s behavior throughout the lives of the children.”);

A.A.L.A., 2015 WL 5437100, at *6 (concluding evidence was sufficient under Section

161.001(b)(1)(D) even though Father had not been with Mother for five years before

children’s removal and had been in jail because Father “had a long and continuing

history of criminal behavior, which endangered the children, and he knew Mother was

endangering the children by using drugs while they were living with her”); In re S.H.,

No. 04-15-00054-CV, 2015 WL 3998888, at *4 (Tex. App.—San Antonio July 1, 2015,

no pet.) (mem. op.) (“The evidence presented reveals, although incarcerated, [Mother]

allowed [child] to remain in a home where illegal and violent conduct occurred. . . .

[Mother’s] repeated criminal conduct and absence from [child’s] life creates an

inference similar conduct will recur if [child] is returned to [Mother].”). And Father

does not address whether his past criminal conduct, most directly affecting Mary,

endangered her or created a dangerous environment.

      We conclude that the evidence of Father’s voluntary criminal behavior before

and after Mary’s birth, viewed in the appropriate deferential light, revealed that
                                          13
Father’s voluntary criminal actions subjected Mary to a life of uncertainty and

instability and allowed an inference that similar conduct would recur if Mary were

returned to Father; thus, legally and factually sufficient evidence supported the trial

court’s finding that Father violated Section 161.001(b)(1)(D). See, e.g., J.G., 2019 WL
6520022, at *4; A.M., 2019 WL 3334420, at *9; S.H., 2015 WL 3998888, at *3–4; In re

S.M.L., 171 S.W.3d 472, 477–79 (Tex. App.—Houston [14th Dist.] 2005, no pet.); see

also In re S.M., 389 S.W.3d 483, 492 (Tex. App.—El Paso 2012, no pet.) (“Routinely

subjecting a child to the probability that she will be left alone because her parent is in

jail, endangers the child’s physical and emotional well-being.”). In short, the evidence

sufficiently allowed the fact-finder to infer that Father was aware of the potential for

Mary’s environment to endanger her. A.M., 2019 WL 3334420, at *9. We need not

address the other conduct grounds found by the trial court. See In re T.C., No. 02-19-

00291-CV, 2019 WL 6606172, at *1 n.3 (Tex. App.—Fort Worth Dec. 5, 2019, pet.

denied) (mem. op.) (“We read N.G. to say that an affirmance under either (D) or (E)

suffices because under (M) an affirmance under one makes the other moot.”).14




      14
        Even were we to address Section 161.001(b)(1)(E), we would conclude that
this same evidence was also legally and factually sufficient to show Father engaged in
a course of conduct that was endangering to Mary. See, e.g., In re J.O.A., 283 S.W.3d
336, 345–47 (Tex. 2009); In re H.A.S., No. 11-19-00254-CV, 2020 WL 373088, at *3
(Tex. App.—Eastland Jan. 23, 2020, no pet. h.) (mem. op.); In re J.G., 2019 WL
6520022, at *4.

                                           14
                               III. BEST INTEREST

                                A. REVIEW FACTORS

         Father also challenges the legal and factual sufficiency of the evidence to

support the trial court’s finding that termination of his parental rights was in Mary’s

best interest. We review this issue under the review standards stated regarding the

conduct grounds. But in our sufficiency review of the trial court’s best-interest

finding, we also are to examine several factors, including but not limited to (1) Mary’s

age and emotional and physical needs now and in the future; (2) the results of

psychiatric, psychological, or developmental evaluations of Mary, Father, or others

who have access to Mary’s home; (3) whether there is a history of substance abuse by

Mary’s family or others who have access to Mary’s home; (4) the willingness and

ability of Mary’s family to seek out, accept, and complete counseling services; (5) the

willingness and ability of Mary’s family to effect positive environmental and personal

changes within a reasonable period of time; (6) Father’s parenting skills; (7) the

availability of an adequate social support system for Mary; (8) Father’s and DFPS’s

plans for Mary; (9) Father’s acts or omissions that indicate the existing parent–child

relationship is not a proper one; and (10) any excuse for Father’s acts or omissions.

See Tex. Fam. Code Ann. § 263.307(b); Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex.

1976).




                                          15
             B. APPLICATION OF STANDARD TO RECORD EVIDENCE

      Both Mary’s special advocate and attorney ad litem averred that termination of

Father’s parental rights was in Mary’s best interest. Vaughn, Mother, Father, Thomas,

Mike, and Father’s sister R.M. (Rita) testified that Mary and Susan were very close and

should not be separated from each other. Even so, Father testified that he does not

want anyone else to raise Mary but him and that it would be “easier” if he did not

have to go to Houston to see her. Mike and Rita were willing to keep Mary until

Father was able to parent, but neither could take Susan. Mike had seen Mary fourteen

to fifteen times between 2014 and 2019; Rita has not seen Mary since 2016. Once

Vaughn informed Mike that he was not an appropriate foster placement for Mary

based on his domestic-violence history, neither Mike nor any of Father’s other family

members contacted her about other possible placements for Mary.

      When Mary and Susan were placed with Thomas, they had emotional issues

that improved once they began therapy. They were behind in school but caught up

after Thomas got them tutoring help. Indeed, both were getting high grades in school

at the time of trial. Thomas also advocated for Mary’s educational needs at her school

because Mary has ADHD. She testified that Mary was fearful of being taken from

Thomas and that Mary had never expressed a desire to live with Father’s family.

Thomas wants to adopt Mary and Susan and would allow Mother, Father, and

Father’s family to remain in contact with Mary. Mike affirmed that Thomas was

allowing contact with Mary. Thomas is also fostering contact between Mary, Susan,
                                          16
and Jill. Mother testified that she wants Mary to stay with Thomas and Susan and to

not to be placed with Father or his family. DFPS’s permanency plan for Mary and

Susan was for Thomas to adopt both girls.

      Once he is released, Father plans to move back into his house (which his father

“comes and . . . goes” from), to seek employment (which ostensibly would take him

away from Mary for periods of time), and to raise Mary himself:

      [B]ecause I’ve been incarcerated for this amount of time, the federal
      government gives me a loan, right? They give me a federal loan, a
      $5,000 loan, and I was planning on acquiring my [commercial driver’s
      license] . . . and going from there. It’s a six to eight week course, but if I
      need to show any type of financial stability or anything for my child or
      anything, I will just jump on a rig. I did that for five years. Prior to that
      I worked floors, derricks, I drilled for a while, morning tower. I mean,
      I’m good on that.

             ....

              . . . I’m ain’t going to let no one else raise my daughter. When I
      get out, I’m going to get a lawyer again or I’m going to stay here
      hopefully if God blesses us and I keep my rights and my parental rights
      and everything or maybe [Mike] could get my daughter until I come
      home and then we could work on getting [Susan]. I mean, that’s a plan.
      It’s better than just giving up, right?

His “parenting plan” was “being there for my child . . . for the fullest . . . extent

possible.” He affirmed that he believed it would be in Mary’s and Susan’s best

interest “to be moved from the only home they’ve known for the past year and be

placed with [his] family who they haven’t seen in over three years.”

      The attorney ad litem reported that Thomas is providing “all of the needs for

[Mary and Susan] at this point, providing a safe and stable home, providing for their
                                           17
emotional, physical needs, [and] providing for the need of just feeling safe in a place.”

There was no evidence that Father could provide the therapies, structure, and

permanence Mary needs.

      We conclude that the evidence was legally and factually sufficient to show,

under the relevant factors, that termination of Father’s parental rights was in Mary’s

best interest. See, e.g., In re C.H., 89 S.W.3d 17, 28 (Tex. 2002); J.G., 2019 WL
6520022, at *5; In re J.H.G., 313 S.W.3d 894, 900 (Tex. App.—Dallas 2010, no pet.); In

re T.T., 228 S.W.3d 312, 321–24 (Tex. App.—Houston [14th Dist.] 2007, pet. denied);

In re K.A.S., 131 S.W.3d 215, 229 (Tex. App.—Fort Worth 2004, pet. denied).

                                 IV. CONCLUSION

      The evidence was legally and factually sufficient to show that Father’s conduct

equated to conduct under Section 161.001(b)(1)(D) and to show that the termination

of his parental rights was in Mary’s best interest. We therefore overrule Father’s

issues and affirm the trial court’s termination order.


                                                         /s/ Lee Gabriel

                                                         Lee Gabriel
                                                         Justice

Delivered: March 2, 2020




                                           18